Citation Nr: 1516104	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for chronic adjustment disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disability other than a chronic adjustment disorder or PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June to November 2009.  He had active duty for training from November 1974 to March 1975 and service under 32 U.S.C. § 502(A) from February 2010 to July 2011, with additional inactive service in a reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

(The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD or a chronic adjustment disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran's chronic adjustment disorder is at least as likely as not related to his 2009 military deployment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).  

2.  The Veteran likely has a chronic adjustment disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for PTSD, depression, anxiety, a sleep disorder, and other "mental health issues," in February 2012.  In a letter dated February 28, 2012, the Veteran was notified of the evidence required to substantiate a claim for an acquired psychiatric condition.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of those claims.  Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment records (STRs), military personnel records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  Thus, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II.  PTSD

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish entitlement to service connection for PTSD, the Veteran must show:  (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (referencing the standards of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A diagnosis of PTSD that conforms with the DSM-IV should show (a) exposure to a traumatic event; (b) persistent re-experience of the traumatic event; (c) persistent avoidance of stimuli associated with the trauma/numbing of general responsiveness (not present before the trauma); (d) persistent symptoms of increased arousal (not present before the trauma); (e) duration of the disturbance (symptoms in criteria (b), (c), and (d)) greater than one month; and (f) the disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  See DSM-IV.  These findings must be supported by findings in the examination report.  

A review of the record shows that the Veteran's service treatment records (STRs) are silent for a diagnosis of PTSD.  Mental health treatment records from the St. Cloud VA Medical Center (VAMC) indicate that the Veteran experienced "posttraumatic stress disorder traits" but do not include an actual diagnosis of PTSD that is supported by medical findings.  

In March 2012, the Veteran was afforded a VA examination in connection with his claims for service connection for, among other things, PTSD.  In the resulting report, the VA examiner noted that, while the Veteran did experience a traumatic event while in service, that event was not persistently re-experienced, nor did he engage in persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  As a result, the VA examiner specifically stated that "[t]his Veteran does not have PTSD."  This opinion is unrefuted by medical opinion evidence of equal thoroughness.  Thus, because the Veteran does not have a current diagnosis of PTSD, service connection cannot be established.  

III.  Chronic Adjustment Disorder

As discussed above, generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, supra; Hickson, supra.

In the present case, the Veteran was afforded a VA examination in connection with his claim for service connection in March 2013.  In that examination, a VA psychologist, Dr. S.-M., Ph. D., opined that, while the Veteran did not have a diagnosis of PTSD, he did warrant a diagnosis of adjustment disorder with depressive features.  Specifically, she stated that the Veteran's circumstances were unique in that he was not deployed until he was 53 years of age.  It was noted that, while he enjoyed his service and found it rewarding, his late in life deployment introduced significant, life changing experiences, that cannot now, at his relatively advanced age, be successfully integrated into his civilian life.  

In April 2012, Dr. S.-M. provided an addendum to her previous opinion which she stated that being deployed at such an advanced age caused significant disruption to the Veteran's life.  Particularly, he lost his civilian job as a result of his deployment and has experienced significant difficulty finding a new civilian position since that time.  

In July 2013, VA contacted Dr. S.-M. in order to clarify her opinion on the Veteran's chronic adjustment disorder.  At that time, she stated that the Veteran's adjustment disorder was at least as likely as not related to his active duty, specifically the stressors of leaving military life and returning to civilian life.  

In December 2013, the Veteran's claims file was reviewed by a VA psychologist, Dr. F., Ph. D., so that an opinion could be obtained as to whether the Veteran's adjustment disorder was connected to his symptoms of depression and sleep issues that were reported in his November 2009 post-deployment questionnaire.  Dr. F. did not conduct an examination of the Veteran.  Rather, after a review of the claims file, he opined that the Veteran's November 2009 period of depressed mood could not logically be related to his later diagnosed adjustment disorder, because the adjustment disorder was said to be in reaction to leaving the service.  He then stated that any nexus between the 2009 symptoms and his present symptoms could not be determined without resorting to speculation.  

At the outset, the Board finds that the Veteran has a present diagnosis of a chronic adjustment disorder.  Thus, the question of whether the Veteran suffered an in-service event, injury or disease must be established. 

The assessment of whether the evidence established that the Veteran suffered an event, injury or disease in service is a "classic factual assessment, involving the weighing of facts." McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  Here, it is clear from the Veteran's records that he served over 31 years in the National Guard.  It is also clear that in June 2009, the Veteran was ordered to active duty in support of Operation Enduring Freedom, pursuant to 10 U.S.C.A. § 12302.  During that period of deployment, the Veteran served in Afghanistan.  Subsequent medical records also confirm his active duty from June 2009 to November 2009 and indicate that during that time, the Veteran was unable to maintain his pre-deployment employment in Minnesota.  His post-service medical records also show that since his 2009 deployment, the only full-time employment he had been able to maintain was a period of service pursuant to 32 U.S.C.A. § 502(a) (requiring drills and field exercises), from 2010 to 2011.  

In the present case, the Board is satisfied that a medical nexus exists between current disability and the 2009 period of active duty service.  In reaching this conclusion, the Board finds particularly probative the medical opinions given by Dr. S.-M.  In reaching those opinions, the VA psychologist conducted a review of the record and an in-person examination of the Veteran.  Further, she specifically states that the Veteran's deployment caused a disruption of his civilian life, which introduced significant and life changing experiences.  Particularly, she cites to the deployment at such an advanced age and the loss of his civilian employment as a result of that deployment as relevant stressors which have caused the Veteran difficulty.  Finally, she clarifies her opinions by stating that the Veteran's adjustment disorder was at least as likely as not related to his active military service.  

Further, while the RO has relied upon the opinion by Dr. F. to reach the conclusion that the Veteran's present adjustment disorder is not related to service, but rather his inability to adjust to post-service stressors, the Board finds that is a mischaracterization of the opinion.  That opinion concerns whether the Veteran's present adjustment disorder can be etiologically linked with the specific symptoms he reported in November 2009, shortly before separating from active service.  However, Dr. F. then states that any diagnosis related to the symptoms described in 2009, and the onset of that diagnosis cannot be determined without relating to speculation.  Thus, this opinion only applies to whether the Veteran's present condition can be related to a particular depressive episode while in service; it does not address whether the Veteran's present condition is related to his service as a whole.  Further, the Board notes that Dr. F. did not conduct an in-person examination of the Veteran, which makes his opinion less probative than the positive opinions provided by Dr. S.-M.  

In light of the above medical opinions, and resolving reasonable doubt in favor of the Veteran, the Board is satisfied that he has shown proof of a present disability that is at least as likely as not etiologically related to his 2009 period of service.  Thus, the Veteran has met the criteria for an award of service connection for chronic adjustment disorder.  


ORDER

Service connection for PTSD is denied.  

Service connection for chronic adjustment disorder is granted.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Credible evidence of a continuity of symptomatology may be sufficient to meet the low threshold.  Id.  Further, competent evidence of a nexus between a present disability and an in service event, injury or disease is not necessary to trigger the duty to obtain a medical opinion; mere indication of an association is all that is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the present case, although not supported by detailed medical findings leading to a diagnosis, the Veteran's VA mental health treatment records indicate that the Veteran has also at times been diagnosed with depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  A review of the Veteran's STRs indicate that on November 2, 2009, he indicated in a post-deployment health assessment that he suffered from problems sleeping and feelings of depression and hopelessness.  

Finally, the Board notes that, while the Veteran did undergo a VA mental health examination in March 2012, that examination was specific to his claim for PTSD.  While it did provide sufficient information for the Board to grant service connection for chronic adjustment disorder, it did not specifically address the Veteran's contentions that he suffers from another acquired psychiatric disorder to include a depressive disorder or an anxiety disorder.  

Thus, because there is insufficient evidence on which to decide the claim, the Board finds that a remand is necessary so that a medical opinion can be obtained as to the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD or chronic adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination in connection with his claim for an acquired psychiatric disability other than PTSD or a chronic adjustment disorder.  The claims file, including a complete copy of this remand, should be made available for review.  

The examiner should be asked to provide an opinion as to whether the Veteran has a present diagnosis of any acquired psychiatric disability that is separate from PTSD or his presently diagnosed chronic adjustment disorder.  

If the VA examiner finds that the Veteran has a present diagnosis of an acquired psychiatric disability separate from PTSD or a chronic adjustment disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the claimed acquired psychiatric disorder is related to a qualifying period of military service.  If no psychiatric disability is identified other than chronic adjustment disorder, this should be explained in the context of other references in the record to a depressive disorder and/or anxiety disorder.  

In offering any opinion, the VA examiner should consider the full record.  The rationale for any opinion offered must be provided.  If the examiner is unable to render an opinion without resorting to speculation, then the examiner must provide an explanation as to why this is so.  

2.  After completing the requested actions, the agency of original jurisdiction (AOJ) should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


